Citation Nr: 1610126	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  10-26 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a hysterectomy.

2.  Entitlement to service connection for a hysterectomy.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a bilateral eye disability, claimed as blurred vision, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).

7.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

8.  Entitlement to a rating in excess of 30 percent for sinusitis, status post-operative.

9.  Entitlement to a rating in excess of 20 percent for a back disability with right leg radiculopathy.

10.  Entitlement to an initial compensable rating for fibrocystic breast disease, status post-mammoplasty. 

11.  Entitlement to an initial compensable rating for breast scars.

12.  Entitlement to an initial rating in excess of 10 percent for a digestive disability, to include a hiatal hernia with gastroesophageal reflux disease (GERD) and cholecystectomy.

13.  Entitlement to special monthly compensation (SMC) due to the anatomical loss or loss of use of a creative organ.

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

15.  Whether an August 1997 rating decision granting service connection for cholecystectomy should have been read to include other digestive symptoms, to include a hiatal hernia with gastroesophageal reflux disease (GERD); and whether the August 1997 decision should be revised on the grounds of clear and unmistakable error (CUE).
  
  
REPRESENTATION

Appellant represented by:	John Berry, Attorney

ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1977 to October 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005, June 2009, March 2010, and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California and later in Winston-Salem, North Carolina.

In a February 2015 decision, the Board denied entitlement to an effective date prior to April 26, 2010 for the award of service connection for a digestive disability, to include a hiatal hernia with gastroesophageal reflux disease (GERD) and cholecystectomy.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  

In an August 2015 order, the Court granted a Joint Motion for Remand (JMR), partially vacated the Board's February 2015 decision, and remanded the claim back to the Board for action consistent with the JMR.        

Due the Court's order, the Board has recharacterized the issue of entitlement to an earlier effective date for a digestive disability, to include a hiatal hernia with gastroesophageal reflux disease (GERD) and cholecystectomy, to a claim for revision on the grounds of clear and unmistakable error (CUE).  This change is reflected above.  

The Board is cognizant that CUE is a very specific and rare kind of "error."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Such a claim needs to be file specifically, which it simply was not in this case.  The Board must note the issue of entitlement to an earlier effective date is separate from a claim of CUE, a fact that is supported by a long line of the Veteran's Court's jurisprudence.  The Board will not, however, address this issue further, as it does not serve the interests of the Veteran or this case. 

Nevertheless, in light of the Court's order, the Board must review the said claim as one for CUE, and will do so, as the Veteran is in no way prejudiced by the recharacterization and readjudication of the claim.  The Board simply cannot ignore the Court's Order. 

As such, the claim entitlement to an earlier effective date for a digestive disability, to include a hiatal hernia with gastroesophageal reflux disease (GERD) and cholecystectomy is hereby considered moot, as it has been reframed as a claim for CUE. 

All the claims but the CUE claim are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record shows that the correct facts, as they were then known, were not before the RO at the time of the August 1997 rating decision, which manifestly changed the outcome of the determination.


CONCLUSION OF LAW

The criteria for a finding of CUE in the August 1997 rating decision granting service connection for a cholecystectomy have been met.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. § 3.105 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

In response to her April 2010 claim, the Veteran was granted service connection for GERD in a March 2013 rating decision, which assigned the effective date April 26, 2010.  The Veteran asserts that an earlier decision, issued by an RO in August 1997 in response to her January 1997 claim, should have given her service connection for a digestive disability, to include her other digestive symptoms consistent with GERD and hiatal hernia, and that the conclusion reached by the August 1997 decision should be reversed and amended due to CUE.   

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE. However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 

There is a three-prong test to determine whether a prior determination involves CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

As noted above, CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  Porter v. Brown, 5 Vet. App. 233 (1993).

The Veteran's VA and private treatment records and pertinent VA examination reports reflect ongoing and current diagnoses of digestive disabilities during the appeal period, to include cholecystectomy (gall bladder removal), GERD, and hiatal hernia.  The Veteran asserts that it is clear and unmistakable that the other digestive disability symptoms she experienced, GERD and hiatal hernia, were not considered in the August 1997 decision.  The Board agrees.

The basis of the August 1997 grant was that the Veteran's service treatment records (STRs) showed a digestive disorder, and resulted in an in-service cholecystectomy.  The August 1997 rating decision did not include other symptoms, such as GERD. However, at the time of the August 1997 decision, the Veteran's STRs included "copious notes regarding epigastric area abdominal symptoms and follows through evaluation and treatment with antiacids and H2 blockers.  Had cholecystectomy, but symptoms continued."  See January 2013 VA examination.   The January 2013 examiner also related that the Veteran went to a local ER for evaluation about a month after she separated from service, and it was concluded that her symptoms were "consistent with GERD."  

Post-service records also included a March 1997 VA general medical examination which related that the Veteran experienced epigastric pain and reflux "for the past 12 or more years" and took various anti-acid for the GERD.  The March 1997 VA examination, which took place less than 60 days after the Veteran separated from active service, noted the fact that she experienced GERD.  

Significantly, an October 1997 VA examination, performed about two months after the August 1997 rating decision, diagnosed the Veteran with GERD.  The examiner related that the "[s]ymptomatology [the Veteran] gives is entirely consistent with GERD."  The examiner also reported that the Veteran's GERD symptomatology started after her 1985 in-service cholecystectomy.  

In sum, the Veteran was diagnosed with a digestive disability in active service, and left it with an ongoing diagnosis of cholecystectomy and digestive issues, including acid reflux/GERD, which was noted on her exit examination.  See July 1996 separation examination.  

The correct facts, as they were then known, were not before the RO at the time of the August 1997 rating decision.  In the RO's one-paragraph rationale for granting service connection at zero percent for gallbladder removal, the RO failed to mention any other digestive symptoms, whether stemming from the cholecystectomy or otherwise.  This statement was an incorrect conclusion, as the Veteran's STRs and VA examinations showed chronic acid reflux issues which started when the Veteran was in active service.     

Of note is the fact that all the medical opinions in evidence tie the Veteran's digestive disorder, including GERD, directly to her active service and gallbladder removal, relating that the disability started then and has been ongoing since.  See March 1997 VA examination, October 1997 VA examination, January 2013 VA examination.  (The only medical opinion which related that it is "unknown when [the Veteran's GERD] symptoms started" was a September 2010 VA examiner's opinion.  The Board assigns low probative value to this opinion, as the medical evidence of records shows clearly that the Veteran's acid reflux started in active service.)  

This CUE claim does not concern how certain facts were weighed at the time of the prior decision; instead, it concerns a misstatement of fact demonstrating that a key piece of evidence was missed.  The error in the August 1997 rating decision is undebatable, and if the RO had been aware of this critical piece of evidence, the outcome of the decision would have been different.

In short, the criteria for a finding of CUE in the August 1997 rating decision that did not consider GERD and a hiatal hernia as part of the Veteran's digestive disability claim have been met. 

The Board is cognizant that the Veteran currently receives a 10 percent disability rating for her digestive disability, per the March 2013 rating decision.  However, the issue of assigning a specific disability rating from the time of the erroneous August 1997 rating decision is not currently before the Board, only the issue of service connection for GERD symptomatology and the hiatal hernia.  The question the RO must address is whether the hiatal hernia or GERD that should have been cited in the August 1997 rating decision provide a basis to grant the Veteran a higher evaluation for these problems at that time.  The question of whether separate ratings for these problems were warranted should also be addressed.  If the Veteran disagrees with the RO's finding on this issue, they may appeal to the Board.  At this time, the proper evaluation of the problem in 1997 is simply not before the Board. 

ORDER

Service connection for a digestive disability on the basis of CUE in an August 1997 rating decision is granted.  


REMAND

The AOJ has failed to comply with the any of the Board's February 2015 remand directives.  Thus, an additional remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Board regrets the additional delay. 

In adjudicating the issues on appeal, the AOJ must take into consideration the private medical opinions provided by the Veteran in July 2015, which speak to the etiology of her hypertension, sleep apnea, and diabetes mellitus, type II, and address the issue of TDIU.  This evidence has not yet been reviewed by the AOJ, and its review was not waived by the Veteran.   

As to the claim to reopen service connection for a hysterectomy, the Board finds that a remand is required because the Veteran was not provided adequate 38 U.S.C.A.  § 5103 (West 2014) notice because she was not notified of the reason for the prior denial of her claim in the February 2002 rating decision.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

As to all the remaining claims on appeal, the Board notes that additional pertinent evidence was associated with VBMS since the issuance of the June 2012 and March 2013 supplemental statements of the case (SSOCs) as well as the November 2013 statement of the case (SOC).  In order to avoid any additionally delay in adjudicating the Veteran's appeal, the Board in December 2014 asked the Veteran's representative if he would waive AOJ review of this evidence.  See 38 C.F.R. § 20.1304(c) (2015).  However, in reply to this waiver request the Board received a letter from the Veteran's representative in January 2015 in which he stated that he was only waiving AOJ review of this evidence to " . . . the extent that recently uploaded evidence supports claims on appeal . . ."  Therefore, since the Veteran's representative is unwilling to provide the Board with an unconditional waiver of AOJ review of the additional evidence added to the claims file since the above SSOCs and SOC, the Board finds that it must remand all but the earlier effective date claim for this review.  See 38 C.F.R. § 19.31 (2015) (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued). 

In multiple statements, the Veteran's representative has asserted that the RO has failed to provide a Supplemental Statement of the Case in response to a June 19, 2013 Notice of Disagreement (NOD) filed in response to the March 13, 2013 rating decision.  See September 29, 2015 letter from the Veteran's attorney.  

As explained above, the Board is directing the RO to issue SSOCs considering the pertinent evidence received since the last SOCs and SSOCs were issued.  This will remedy the problem.  

As to all the rating claims, given the additional evidence that has been added to the record since the most recent SSOCs and SOC the Board also finds that the Veteran should be provided with new VA examinations while the appeal is in remand status to obtain medical opinions as to the current severity of her disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2014); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

As to the claim of service connection for sleep apnea, while the record shows that VA obtained opinions as to the relationship between this disability and the Veteran's service-connected PTSD in March 2012 and May 2012, the Board does not find these opinions adequate because they did not discuss the medical text filed by the Veteran's attorney in May 2010 and March 2011 regarding a relationship between PTSD and sleep apnea.  Therefore, the Board finds that a remand for another VA examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the TDIU claim, this claimed has been raised by the record.  See Rice. However, the Board finds that the TDIU issue is not as yet fully developed for appellate review.  Specifically, the Board notes that while the Veteran was provided with notice of the laws and regulations governing a TDIU in January 2012, a medical opinion has not been obtained as to whether her service connected disabilities prevent her from working.  See 38 U.S.C.A. § 5103A(d) (West 2014). Therefore, the Board finds that a remand to obtain this opinion is required.  Id. 

As to all the issues on appeal, the record show the Veteran receives ongoing medical care including at the Salisbury VA Medical Center (VAMC).  Therefore, while the appeal is in remand status, her outstanding contemporaneous VA and private treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, the case is REMANDED for the following action:
  

1. Provide the Veteran with notice of the reason for the prior denial of her claim of service connection for a hysterectomy in the February 2002 rating decision in accordance with 38 U.S.C.A. § 5103.  See Kent.

2. Electronically associate with the claims file any of the Veteran's outstanding VA treatment records from the Salisbury VAMC.

3. After obtaining authorizations from the Veteran, electronically associate with the claims file any outstanding private treatment records.  The Veteran's attorney is asked to help the VA obtain these records, if any. 

4. Take into consideration the private medical opinions provided by the Veteran in July 2015, which speak to the etiology of her hypertension, sleep apnea, and diabetes mellitus, type II, and address the issue of TDIU.  If these medical opinions are dispositive as to the issues they treat, and the Veteran is granted service connection for said claims, she does not need to be scheduled for VA examinations concerning them.  Otherwise, she must be scheduled for VA examinations concerning the above-mentioned issues. 

5. As to the service connection claims, ask the Veteran to submit lay statements from herself and from other individuals who have first-hand knowledge of the in-service injuries as well as any continued problems since that time.  Provide her a reasonable time to submit this evidence.

6. As to the rating claims, including the claim for a TDIU and SMC due to the anatomical loss or loss of use of a creative organ, ask the Veteran to submit lay statements from herself and from other individuals who have first-hand knowledge of the nature, extent and severity of her service connected disabilities, to include the impact on her ability to work.  The notice letter should also request a detailed statement regarding the Veteran's post-service work history as well as all of her education and training.  Provide her a reasonable time to submit this evidence.

7. Then schedule the Veteran for a VA examination to determine the current severity of her sinusitis.  The claims folder should be made available to and reviewed by the examiner.  After an examination of the Veteran, the examiner should provide a detailed report summarizing the severity of her service connected disability.  In providing the requested summary, the examiner should take into account the fact that the Veteran is credible to report on what she can feel and see even when not documented in her medical records.  The examination report must include a complete rationale for all opinions expressed. 

8. Then schedule the Veteran for a VA examination to determine the current severity of her PTSD as well as its relationship, if any, to her sleep apnea.  The claims folder should be made available to and reviewed by the examiner.  After an examination of the Veteran, the examiner should provide a detailed report summarizing the severity of her PTSD.  As to the sleep apnea, the examiner should provide an opinion as to the following:

a) Is it at least as likely as not that the Veteran's sleep apnea is related to or had its onset in service?

b) Is it at least as likely as not that it was caused or aggravated (i.e., permanently worsened) by the Veteran's service-connected PTSD?

In providing the requested opinions, the examiner should specifically comment on the medical text filed by the Veteran's attorney in May 2010 and March 2011 regarding a relationship between PTSD and sleep apnea and how the conclusions reached in these texts apply to the current appeal.

In providing the requested opinions, the examiner should take into account the fact that the Veteran is credible to report on what she can feel and see even when not documented in her medical records. 

The examination report must include a complete rationale for all opinions expressed. 

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

9. Then schedule the Veteran for a VA examination to determine the current severity of her back disability with right leg radiculopathy.  The claims folder should be made available to and reviewed by the examiner. After an examination of the Veteran and all needed testing to include X-rays and an electromyography (EMG) and/or nerve conduction studies, the examiner should provide a detailed report summarizing the severity of her service connected disabilities.  In this regard,

a) The examiner is to identify all back orthopedic pathology found to be present.  The examiner is to conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's back, i.e., the extent of the Veteran's pain-free motion, to specifically include if her pain was not ameliorated by her medication regimen.

b) In providing the requested opinions regarding range of motion of the back, the examiner must also comment on the Veteran's reports of flare-ups to include describing, if possible, any additional degrees of limited motion of her back during these flare-ups.

c) In addition, the examiner should provide an opinion as to the severity of the Veteran's right leg radiculopathy.


In providing the requested opinions, the examiner should take into account the fact that the Veteran is credible to report on what she can feel and see even when not documented in her medical records. 

The examination report must include a complete rationale for all opinions expressed.

10.  Then schedule the Veteran for a VA examination to determine the current severity of her fibrocystic breast disease and breast scars as well as SMC due to the anatomical loss or loss of use of a creative organ.  The claims folder should be made available to and reviewed by the examiner.  After an examination of the Veteran, the examiner should provide a detailed report summarizing the severity of her service connected disabilities. 

The examiner must describe separately each of the Veteran's breast scars. 

The examiner should also provide an opinion as to whether her service connected disabilities cause the anatomical loss or loss of use of a creative organ.

In providing the requested opinion, the examiner should take into account the fact that the Veteran is credible to report on what she can feel and see even when not documented in her medical records. 

The examination report must include a complete rationale for all opinions expressed. 

11.  Then schedule the Veteran for a VA examination to determine the current severity of her digestive disability, to include hiatal hernia with gastroesophageal reflux disease and cholecystectomy. The claims folder should be made available to and reviewed by the examiner.  After an examination of the Veteran, the examiner should provide a detailed report summarizing the severity of her service connected disabilities. 

In providing the requested opinions, the examiner should take into account the fact that the Veteran is credible to report on what she can feel and see even when not documented in her medical records. 

The examination report must include a complete rationale for all opinions expressed. 

12.  Then schedule the Veteran for a TDIU examination to be conducted, if possible (but not required), by a vocational rehabilitation specialist.  The claims folder should be made available to and reviewed by the examiner.  In this regard, the examiner should opine as follows:

a) Evaluate whether the Veteran's service-connected disability picture (whether due to a single disability or a cumulative effect of multiple disabilities) impairs her ability to meet the demands of a job, either sedentary or physical.

In providing the requested opinions, the examiner should take into account the fact that the Veteran is credible to report on what she can feel and see even when not documented in her medical records. The examination report must include a complete rationale for all opinions expressed. 

13.  This is a complex case back from the Veteran's Court.  

As to the claim for an increased rating for a back disability, the readjudication should consider the Veteran's pain as well as whether she meets the criteria for a separate compensable rating for her right leg radiculopathy.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

As to the claim for a compensable rating for breast scars, the readjudication should consider whether she meets the criteria for separate compensable ratings for each scar. See Esteban.

14.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a SSOC that includes notice of all relevant the laws and regulations, including those governing rating neurological disabilities as well as a TDIU, and citation to all evidence added to the claims file since the June 2012 and March 2013 SSOCs and the November 2013 SOC. 

A reasonable period of time should be allowed for response before the appeal is returned to the Board.  The Veteran's attorney is again requested to assist the VA in preparing this case so that it will be ready for appellate review and avoid additional delays. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


